Citation Nr: 1417815	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for a bilateral ankle disability.  

5.  Entitlement to service connection for thoracolumbar spine arthritis, claimed as arthritis of multiple joints.  

6.  Entitlement to service connection for hypertension, claimed as high blood pressure, to include as secondary to service-connected disability.    

7.  Entitlement to service connection for a bilateral leg disability.  

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disability.  

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2009, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO.  In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  In February 2014, the Veteran requested a local hearing; however, his hearing request clearly indicates that this was in conjunction with an apportionment claim which is not presently before the Board.  There are no outstanding hearing requests pertaining to the present appeal.  

The Board remanded the case for additional development in October 2011 and June 2013.  

The claim for service connection for arthritis of multiple joints has been recharacterized as the evidence reflects that the Veteran has been found to have arthritis in the feet, ankles, and thoracolumbar spine.  As the findings of arthritis in the feet and ankles will be addressed in the context of his claims for service connection for bilateral feet and ankle disabilities; the claim for service connection for arthritis of multiple joints has been recharacterized to more accurately reflect the evidence of record.  

The Board has reviewed both the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has exhibited objective indications of memory loss, which have not been definitively attributed to a known clinical diagnosis.  

2.  Diabetes mellitus was not manifest during service or within one year of the Veteran's separation from service and is not attributable to service.    

3.  A bilateral foot disability is not attributable to service and degenerative joint disease (DJD) of the feet was not manifest during or within one year of the Veteran's separation from service.  

4.  A bilateral ankle disability is not attributable to service and DJD of the ankles was not manifest during or within one year of the Veteran's separation from service.  

5.  Arthritis in the thoracolumbar spine was not manifest during service or within one year of the Veteran's separation from service and is not attributable to service.    

6. Hypertension was not manifest during service or within one year of the Veteran's separation from service and is not attributable to service or a service-connected disability.  

7.  A bilateral leg disability is not attributable to service.      

8.  Peripheral neuropathy in the lower extremities is not attributable to service or a service-connected disability.  

9.  Erectile dysfunction is not attributable to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for memory loss, as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The criteria for the establishment of service connection for diabetes mellitus are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for the establishment of service connection for a bilateral foot disability are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for the establishment of service connection for a bilateral ankle disability are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for the establishment of service connection for thoracolumbar spine arthritis are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for the establishment of service connection for hypertension are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

7.  The criteria for the establishment of service connection for a bilateral leg disability are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

8.  The criteria for the establishment of service connection for peripheral neuropathy of the lower extremities are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

9.  The criteria for the establishment of service connection for erectile dysfunction are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the fully favorable determination regarding the claim for service connection for memory loss, no discussion of compliance with VA's duty to notify and assist in regard to this claim is necessary.  Turning to the remaining claims, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Veteran has asserted that his hypertension, peripheral neuropathy, and erectile dysfunction are secondary to diabetes mellitus.  He has not been provided a VCAA letter specifically advising him of the information and evidence necessary to substantiate a claim for secondary service connection.  Nevertheless, as will be discussed below, the claim for service connection for diabetes mellitus is being denied.  Therefore, as a matter of law, the Veteran's claims for service connection for hypertension, peripheral neuropathy, and erectile dysfunction, as secondary to diabetes mellitus, must be denied and any additional notice regarding secondary service connection could not lead to these benefits sought.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and private treatment records have been obtained and associated with the e-folder.  The Veteran was also provided with VA examinations in September 2008, December 2011, and October 2013.    

The claims were remanded in October 2011 to provide the Veteran the opportunity to identify any additional pertinent treatment records and to provide authorizations to allow VA to obtain any additional relevant private treatment records.  The Veteran was to be specifically advised to contact the physician and Scott and White Clinic who originally diagnosed him with diabetes and agreed that it might be linked to in-service vaccines, and any other physician who had expressed an opinion linking any of the claimed disabilities to service, to obtain a written opinion and to provide an authorization for release to allow VA to obtain records from these providers.  The claims were also remanded to afford the Veteran VA examinations to obtain medical opinions regarding the etiology of his claimed disabilities.  The claims were again remanded in June 2013 to obtain supplemental medical opinions regarding the claimed disabilities, and to afford the Veteran a VA examination regarding his claimed multiple joint arthritis.  The Veteran was also to be advised that he could submit any evidence not currently in VA's possession which might indicate the cause of his claimed disorders, and he was to be provided with authorization forms for the release of this information.  

In a November 2011 letter, the Veteran was advised to contact the physician at Scott and White Clinic who originally diagnosed him with diabetes and agreed that it might be linked to vaccines and service, as well as any other physician who had expressed an opinion that any of his claimed disorders were related to service.  He was also asked to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each health care provider so VA could obtain his treatment information.  The Veteran did not subsequently return a Form 21-4142 regarding treatment at Scott and White Clinic, or from any other healthcare provider; however, the Board observes that his records from Scott and White Clinic, dated from January 2001 to October 2003, had previously been submitted in May 2011.  In July 2013, the Appeals Management Center (AMC) informed the Veteran that he could submit any evidence not currently in VA's possession which might indicate the cause of his claimed disorders and again asked the Veteran to complete and return an enclosed Form 21-4142 for each healthcare provider who had provided treatment.  The Veteran did not return a release to allow VA to obtain any additional records; rather, in July 2013, he reported that he had not seen any private doctors since 2000 and had only been seen at the Waco and Temple VA Medical Centers (VAMCs).  

VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form to allow VA to obtain additional private treatment records; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

The Veteran has been afforded VA examinations regarding each of his claimed disabilities.  As will be discussed in greater detail below, the examination reports, read together, include medical opinions addressing each of the Veteran's claimed disabilities and include explanations for the examiner's opinions.  Thus, the examination reports, considered together, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As will be discussed below, the Board instructed in June 2013 that the VA examiner provide an opinion addressing whether the Veteran's hypertension is proximately due to or aggravated by his diabetes mellitus.  The October 2013 VA examiner did not address this question; however, the claim for service connection for diabetes mellitus is being denied.  Therefore, the claim for service connection for hypertension as secondary to diabetes mellitus must also be denied and remand for an additional medical opinion is not warranted, as it could not substantiate the claim for service connection on a secondary basis.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the DRO hearing and the Board hearing, respectively, the DRO and the undersigned Veterans Law Judge identified the issues on appeal.  The DRO did not specifically discuss the criteria necessary to establish service connection; however, he and the Veteran's representative did ask questions pertinent to the relationship between the Veteran's claimed disabilities and service.  During the Board hearing, the undersigned specifically identified the three elements of a service connection claim and both his and the Veteran's representative's questions addressed the relationship between the claimed disabilities and service.  The undersigned also advised the Veteran that diabetes mellitus would be presumed to be related to service if it was diagnosed within one year after discharge, or may be related based on continuity of symptomatology.  Additionally, as the Veteran's testimony during his hearings addressed the relationship between his claimed disabilities and service or his claimed diabetes, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection. The DRO and the Veterans Law Judge also asked questions seeking to identify pertinent evidence that was not associated with the claims file and the Veteran has volunteered his treatment history during the pendency of his claims.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the October 2009 or April 2011 hearings.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the DRO hearing or the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claims, discussed above, the Board finds no deficiency in the DRO or Board hearing or in development of the claims.  See id. 

An August 2008 Social Security Administration (SSA) inquiry indicates that the Veteran's claim for SSA benefits had been denied.  SSA records have not been requested; however, SSA inquiries dated in June 2010, July 2011, and May 2012 indicate that the Veteran's claim was denied and note that no disability determination had been made.  As no disability determination was made, there would not be SSA generated records pertinent to the claims on appeal.  Indeed, the Veteran reported in July 2013 that he had only been seen at the Waco and Temple VAMCs.  As there is no indication that there are outstanding SSA records which are relevant to the claims on appeal, remand to request records from SSA is not warranted.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In May 2011, the Veteran submitted a printout from My HealtheVet, which lists treating VA facilities including the Central Texas Healthcare System and the Sheridan VAMC.  While no treatment records from the Sheridan VAMC are of record, as stated, the Veteran has reported that he was only seen at the Waco and Temple VAMCs.  This statement indicates that, even if the Veteran did receive treatment at the Sheridan VAMC, it would not be pertinent to the claims decided here.  Accordingly, remand to obtain records from this VA facility would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.  

A July 2006 private treatment record reports that the Veteran had a Department of Transportation (DOT) physical in Waco, but the physician did not sign off on it because his blood sugar was 400.  This DOT physical is not of record.  In May 2012, the Veteran reported that he did not begin receiving worker's compensation until March 2012.  Treatment records specific to a worker's compensation claim are not of record; however, the Veteran has not indicated that he has received worker's compensation for any of the issues presently on appeal.  In any event, despite being asked in the November 2011 and July 2013 to provide releases to allow VA to obtain evidence in support of his claims, the Veteran has not identified any providers who would have a DOT physical or relevant worker's compensation records.  Rather, he reported in July 2013 that he had only been seen at the Waco and Temple VAMCs.  As the Veteran has not adequately identified or provided a release form to allow VA to obtain the DOT physical referenced during private treatment in July 2006 or worker's compensation records; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.   

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The evidence of record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2013).

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In essence, "in order to establish service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 [percent] or more not later than [the statutory time limit]; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

The Agency of Original Jurisdiction (AOJ) has not specifically considered the claim for service connection for memory loss as a manifestation of an undiagnosed illness related to the Veteran's Gulf War service; however, because the Board is granting this claim in full, there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 294 (1993).  

As will be discussed below, the Veteran's other claimed disorders have been attributed to known diagnoses.  Therefore, the regulations regarding the presumptions for undiagnosed illness for Persian Gulf War veterans are not for application in adjudication of these claims.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Memory Loss

The Veteran has described memory loss during and since service.  For example he reported that he began having a hard time remembering things during service in his January 2009 NOD and during the April 2011 hearing.  His wife testified in October 2009 that he had had memory problems for as long as she had known him, adding that they got married when he was still in service.  During VA treatment in May 2011, the Veteran reported that he was forgetful of names and dates.  In December 2011, a VA examiner indicated that the Veteran had mild memory loss, such as forgetting names, directions, or recent events.  As memory loss is a non-medical indicator that is capable of independent verification, the Board finds that objective indications have been shown.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report symptoms observable to him through the five senses, as this requires only personal knowledge).  Gutierrez element (1) has been met.

The pertinent regulation, 38 C.F.R. § 3.317(b) expressly provides that signs or symptoms, such as neuropsychiatric symptoms (which would include memory loss), are the types of symptoms that may be manifestations of an undiagnosed illness or chronic multi-symptom illness.  Although the Veteran denied memory loss during his January 2000 Report of Medical History and during a September 2008 VA aid and attendance examination, the Veteran reported memory loss during VA treatment in May 2011 and during the December 2011 VA mental disorders examination.  Moreover, his wife testified in October 2009 that he had exhibited memory problems since service.  Resolving all reasonable doubt in his favor, the Veteran's memory loss is considered to be chronic under the provisions of 38 C.F.R. § 3.317(a)(4).  Gutierrez element (2) has been met.

While service treatment records do not indicate complaints of or treatment for memory loss, the Veteran and his wife have provided competent descriptions of memory loss during and since service; the Veteran described himself as forgetful of names and dates during VA treatment in May 2011; and the December 2011 VA examiner reported that the Veteran had mild memory loss, such as forgetting names, directions, or recent events.  Accordingly, the Veteran's memory loss manifested to a degree of 10 percent or more under the analogous rating criteria, prior to December 31, 2016, thus meeting the third requirement for the establishment of service connection for an undiagnosed illness under Gutierrez.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The final question, then, is whether the Veteran's memory loss has, by history, physical examination, and laboratory tests, been attributed to any known clinical diagnosis.  The December 2011 VA examiner did diagnose the Veteran with depressive disorder, not otherwise specified, and indicated by marked box that the Veteran's mild memory loss was related to this diagnosis.  However, the December 2011 examiner did not provide an explanation for her determination that the Veteran's memory loss was related to the diagnosis of depressive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl, 21 Vet. App. at 125 (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The December 2011 examiner also reported that a February 2008 depression screen had been negative.  More recently, an October 2013 VA examiner reviewed the claims file and indicated that the Veteran was not at that time, nor had he ever been, diagnosed with a mental disorder.  Accordingly, the evidence regarding whether the Veteran's memory loss cannot be attributed to any known clinical diagnosis is at least evenly balanced.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert, 1 Vet. App. at 53-54.  

Because there are objective indications of qualifying chronic disability that became manifest to a compensable degree following the Veteran's service in Southwest Asia which have not been definitively attributed to a known clinical diagnosis, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for memory loss as due to an undiagnosed illness.

Diabetes Mellitus

The Veteran asserts that he has diabetes related to service, to include anthrax vaccines received during service.  He has a current diagnosis of diabetes mellitus, as evidenced in recent VA treatment records and in September 2008, December 2011, and October 2013 VA examination reports.  Thus, the first element of the service connection claim is satisfied.  

Service treatment records are negative for complaints regarding or treatment for diabetes mellitus.  During the April 2011 hearing, the Veteran testified that he felt lightheaded and had increased urination during service; however, service treatment records document that urinalysis was negative for glucose in July 1997.  In his January 2000 Report of Medical History at separation, the Veteran denied having or ever having had sugar or albumin in his urine.  On examination, clinical evaluation of the endocrine system was normal.  Despite the absence of a diagnosis of diabetes mellitus during service, service connection may be granted for disability diagnosed after service upon a showing of a medical nexus between that disability and injury or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).  Service treatment records do confirm that the Veteran received several anthrax vaccines during service.  

Diabetes mellitus is a chronic disease listed in 38 C.F.R. § 3.309(a), thus, service connection based on chronicity or continuity of symptomatology is for consideration.  In his February 2008 claim for pension, the Veteran asserted that several of his disabilities, including diabetes, began in December 1999.  To the extent that this statement was intended to assert a continuity of symptomatology since service, such report of continuity of symptomatology is not credible, as the Veteran has otherwise reported that he was first diagnosed with diabetes in late 2001 or early 2002.  For example, in his January 2009 NOD, the Veteran stated that he had been diagnosed with diabetes mellitus in 2002 at which time he was told he had been diabetic for "quite some time."  During the October 2009 hearing, the Veteran testified that he was diagnosed with diabetes in 2002 and his wife indicated that the physician who diagnosed diabetes stated that he had had it over a year or possibly for two years.  During the April 2011 hearing, the Veteran testified that he was diagnosed with diabetes around the end of 2001 or the beginning of 2002.  Although the Veteran and his wife have reported that the physician who initially diagnosed diabetes informed him that he had been diabetic for some time, these unsupported assertions of statements from a physician are insufficient to establish a nexus between the current diabetes mellitus and service, including based on a continuity of symptomatology.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Moreover, as indicated above, the Veteran denied having or ever having had sugar or albumin in his urine and clinical evaluation of the endocrine system was normal on separation examination in January 2000.  Serum glucose was also in the normal range in January 2000.  These medical records generated in conjunction with the Veteran's separation from service are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  Service connection on a direct basis, then, must be established by evidence of a nexus.

The Veteran has submitted various documents and articles in support of his assertion that his current diabetes is related to anthrax vaccines he received during service.  These documents include a report regarding the October 1999 congressional testimony of Dr. J.B.C., which includes statements linking anthrax vaccinations in adults to an increased risk of developing diabetes.  The Veteran also submitted a 2001 study which discusses the possible relationship between immunizations of military personnel and the development of insulin dependent diabetes mellitus.  These documents and articles, however, are insufficient to establish a nexus between the Veteran's current diabetes mellitus and service, because they refer to diabetes generally or in the case of other individuals, rather than the Veteran's specific condition.  These documents and articles, therefore, are simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).   

The Veteran reported in his January 2009 NOD that he had been diagnosed with diabetes mellitus in 2002 and described telling his physician about his in-service vaccines.  The Veteran reported that his physician, "agreed it could be linked to the vaccines, that it was not unheard of."  He again indicated during the April 2011 hearing that his doctor had described a relationship between his diabetes and anthrax vaccines.  Despite these assertions, a physician's statement that there "could be" a link between the Veteran's diabetes and in-service anthrax vaccines is too speculative to establish a nexus.  See Bostain, 11 Vet. App. at 127-28.  In any event, unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette, 8 Vet. App. at 77.

The Veteran has been afforded two VA examinations to obtain etiological opinions regarding his claimed diabetes.  

Following examination in December 2011, the examiner provided an opinion regarding whether the anthrax vaccination had caused the Veteran's diabetes.  She indicated by marked box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, she stated that review of medical literature did not show any correlation between the anthrax vaccination and diabetes.  The examiner also provided an opinion as to whether the Veteran's diabetes mellitus was incurred, aggravated, or had its onset within one year after discharge.  She indicated by marked box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, she stated that the Veteran reported being diagnosed with diabetes more than one year after discharge from service and his separation examination dated in January 2000 showed a glucose level of 91.  The examiner opined that the Veteran's diabetes mellitus was more likely than not related to his morbid obesity.  She noted that the Veteran gained 15 pounds from the time he entered service to his discharge.

The Board indicated in June 2013 that the December 2011 VA examination was inadequate in that it did not address the October 1999 congressional testimony of Dr. J.B.C. and the 2001 study submitted by the Veteran in support of his claim.  

In October 2013, the Veteran again underwent VA diabetes mellitus examination.  He reported that he was diagnosed with diabetes "in late 2001 or early 2002."  The examiner provided an opinion regarding whether the Veteran's diabetes mellitus was related to his in-service anthrax vaccination and indicated by marked box that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner specifically reviewed and considered the congressional testimony of Dr. J.B.C., including his statement that his data indicated that a single vaccine such as the anthrax vaccine might cause one case of diabetes per 1,000 people immunized and that the delay between the vaccination and the development of diabetes could be 3 to 10 years or more.  However, the VA examiner reported that more recent longitudinal studies from UpToDateOnline.com, a peer reviewed, frequently updated medical and surgical information service reported that, despite controversy, while there can be serious short-term side effects following anthrax and smallpox vaccinations, no long-term complications had been described.  The examiner included an article regarding adverse effects after anthrax vaccination reported to the Vaccine Adverse Event Reporting System (VAERS) from 1990 to 2007, which reported that the reports did not definitively link any serious unexpected risk to this vaccine.  The VA examiner also included an article from UpToDateOnline.com which reported that the risk of impaired glucose tolerance or type 2 diabetes rises with increasing body weight.  The examiner noted that the Veteran had three blood sugar readings in his service treatment records, at enlistment, separation, and once during service, and each result was normal, including a result of 91 at separation.  He added that two urine glucose tests in service were also normal.  The examiner summarized the Veteran's weights and BMIs (body mass indexes) from February 1996 to October 2013, which reflect that he had gained over 85 pounds from separation from service to October 2003 and had gained over 110 pounds from separation from service to October 2013.  The examiner commented that the Veteran's weights and BMIs indicated an ability to lose weight if desired, as evidenced by a high BMI at enlistment to a much lower BMI at the time of arrival to his first sea duty in May 1997; a return to enlistment weight, although slightly higher, by separation; and a rapid gaining of weight after separation from service with continued weight gain.  

The examiner opined that the Veteran was a morbidly obese, otherwise low-risk young Caucasian male who developed diabetes mellitus type 2 more than 2.5 years after release from active service.  The examiner noted that the Veteran's history indicated noncompliance with diet and exercise recommendations and many years of noncompliance with medical therapy recommendations.  He cited an October 2003 record reflecting that the Veteran declined medication for diabetes mellitus; an October 2006 record reflecting that the Veteran had longstanding untreated diabetes mellitus; a February 2007 record indicating that the Veteran was not very interested in diet and exercise; and a July 2010 record reporting that the Veteran needed to improve on his attendance at an exercise program.  In light of the above, the examiner opined that it was more likely than not that the Veteran's diagnosed diabetes mellitus type 2 was self-induced, i.e. related to weight gain/morbid obesity, and not due to any risk factors of family history, race or vaccination history.

The opinion of the October 2013 VA examiner is adequate, in that it specifically considered and addressed the testimony of Dr. J.B.C.  While the examiner did not specifically discuss the 2001 study submitted by the Veteran, or specifically discuss the numerous articles reporting adverse reactions from the anthrax vaccine, he did note that the asserted relationship between the Veteran's diabetes and anthrax vaccination was made based on Dr. J.B.C.'s congressional testimony and a second "discussion" paper.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  

The October 2013 VA examiner did review the claims file (which would have included the 2001 study and the numerous documents and articles submitted by the Veteran in support of his assertion that his diabetes is related to in-service anthrax vaccinations).  His opinion was based on examination of the Veteran and was well-explained.  Because this examination report sufficiently conveys the examiner's judgment on the nexus question and is supported by an adequate rationale, it is adequate.  See Monzingo, 26 Vet. App. at 105.  

In his December 2013 Informal Hearing Presentation (IHP), the Veteran's representative pointed to the testimony of Dr. J.B.C. presented in support of the claim and argued that, while the VA examiner cited to more recent studies that did not find any long term complications from the anthrax vaccination, the articles cited by the examiner did not specifically address the presence or absence of diabetes, meaning that it was unknown whether diabetes was present in the case studies and not considered a complication, or whether none of the individuals studied developed diabetes.  The Board finds, however, that considering the context of the October 2013 VA examiner's opinion, that it was obtained for the specific purpose of determining whether the Veteran had diabetes as a result of his in-service anthrax vaccinations, his reference to studies reporting no long term complications following anthrax vaccinations would have necessarily included the examiner's consideration of diabetes as among those complications.  It is also significant that the examiner provided a study supporting his conclusion that the Veteran's diabetes is related to his weight.  

The October 2013 opinion is highly probative regarding the question of whether the Veteran's diabetes is related to in-service anthrax vaccinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed his opinion after interview with and examination of the Veteran as well as review of the claims file.  His opinion was also supported by a clearly-stated rationale.  Significantly, this examiner concluded that the Veteran's diabetes is not related to in-service anthrax vaccinations, but, instead, is related to weight gain/morbid obesity.  
 
Additionally, the December 2011 VA examiner's opinion, that the Veteran's diabetes was less likely than not incurred in, aggravated by, or had its onset within one year of discharge from service, is highly probative of the question of whether the Veteran's current diabetes is related to an incident of service other than his in-service anthrax vaccinations.  This opinion was based on review of the claims file, examination of the Veteran, and was supported by a clearly-stated rationale, specifically, the Veteran reported being diagnosed with diabetes more than one year after discharge from service; his separation examination dated in January 2000 showed a glucose level of 91; and his diabetes mellitus was more likely than not related to his morbid obesity.  The negative opinion from the December 2011 VA examiner is supported by the opinion of the October 2013 VA examiner, who also determined that the Veteran's diabetes mellitus is more likely than not related to his weight gain/morbid obesity.  

As the December 2011 opinion regarding the relationship between the Veteran's claimed diabetes mellitus and an incident of service other than the in-service anthrax vaccinations, and the October 2013 opinion regarding the relationship between the Veteran's current diabetes mellitus and those in-service vaccinations are responsive to the Board's remand directives and are supported by clear explanations they are adequate to evaluate the claim for service connection.  See Barr, 21 Vet. App. at 311.  

Thus, the competent, probative opinions on the question of whether the Veteran's current diabetes mellitus is related to service weigh against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion, specific to his case that, in fact, supports the claim for service connection.

Additionally, there is no evidence that diabetes mellitus manifested itself to a compensable degree within one year of the Veteran's separation from service.  Rather, the record reflects that the Veteran was initially diagnosed with diabetes in 2003.  A September 2003 treatment record notes that the Veteran related a history of frequent urination and thirst.  The physician indicated that this was probably attributable to the vast quantity of caffeine and sugar he was taking in, although it could represent a new onset type 2 diabetes mellitus given his obesity.  An October 2003 record indicates that the Veteran's private physician informed him of his diagnosis of diabetes.  Thus, service connection is not warranted for diabetes mellitus on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the claim is denied.  

Bilateral Foot and Ankle Disabilities

The Veteran asserts that he has bilateral foot and ankle disabilities related to service.  Service treatment records document that, in June 1997, the Veteran presented with complaints of right foot pain "for all my life."  He reported aggravating the condition while playing football a day earlier.  He stated that he had used arch supports throughout his life without relief and admitted flat feet.  The assessment was plantar fasciitis.  During treatment in August 2000, the Veteran complained of flat feet which hurt constantly and described the onset of his condition as gradual, occurring over 20 years.  The assessment was plantar fasciitis and pes planus.  The next day, the Veteran indicated that he had experienced pain associated with both feet and ankles, off and on, over the last 20 years.  

The RO denied the claim for service connection for the bilateral foot condition in the October 2008 rating decision finding that the condition existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1111.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  38 U.S.C. § 1111; Wagner, 370 F3d. at 1345.  

A foot condition was not noted upon entry into service; rather, on enlistment examination in February 1996, clinical evaluation of the feet was normal and the examiner indicated that the Veteran had a normal arch.  Accordingly, presumption of soundness applies as to the Veteran's claimed bilateral foot disability.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's foot condition preexisted service, it must find (1) that clear and unmistakable evidence shows that the condition preexisted service; and (2) that clear and unmistakable evidence shows that the condition was not aggravated by service.  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).  

In his February 1996 Report of Medical History at enlistment, the Veteran denied any significant medical history.  In his January 2009 NOD, the Veteran indicated that he did not have foot problems prior to service.  He testified during both the October 2009 and April 2011 hearings that he did not have foot problems prior to service, and has submitted numerous statements from family members describing his good state of health, including his participation in numerous athletic activities without difficulty, prior to service.  In light of the above, the evidence does not clearly and unmistakably establish that a foot condition pre-existed service.  

As there is not clear and unmistakable evidence establishing that the Veteran had a pre-existing foot condition at entry into service, he is presumed sound at entrance.  Consequently, the claim becomes one for direct service connection.  

The Veteran's complaints of foot and ankle pain have been attributed to current diagnosed foot and ankle disabilities, as evidenced by diagnoses of bilateral plantar fasciitis and DJD of the feet and ankles on VA examination in September 2008; diagnoses of mild DJD of the bilateral ankles, left calcaneal spur, and bilateral pes planus on VA examinations in December 2011; and a diagnosis of bilateral pes planus on VA examination in October 2013.  Thus, the first element of the service connection claims is satisfied.  

Turning to the second element of the service connection claims, in-service injury, as indicated above, the Veteran was diagnosed with plantar fasciitis during service in regard to right foot complaints.  He has also, as he is competent to do, described pounding, jumping, climbing, and standing for long periods on hard surfaces during service.  The Board finds these reports to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

The Veteran has been diagnosed with DJD in the feet and ankles during the pendency of his claims, and arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a).  Therefore, service connection based on chronicity or continuity of symptomatology is for consideration.  The Veteran has, at times, reported a continuity of symptomatology regarding his foot and ankle problems since service.  He is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, in his February 2008 claim for pension, the Veteran indicated that his foot problems began in 1999.  During VA treatment in February 2008, the Veteran reported that he had been having ankle pain since 1997.  On VA foot examination in September 2008, the Veteran gave a history of plantar fasciitis with an onset in 2000.  On VA examination in December 2011, the Veteran reported that he started having bilateral ankle and foot pain in 1997.  During VA treatment in July 2013, the Veteran complained of chronic foot and ankle pains, especially in his right ankle, with the onset of these pains in service.  During an October 2013 VA ankle examination, the Veteran described ankle pain since rappelling on ship during service.  

Despite these reports, the Veteran's reports of continuity of symptomatology are not credible.  Significantly, his more recent reports are outweighed by his January 2000 Report of Medical History at separation, in which he denied having or ever having had foot trouble.  On examination, clinical evaluation of the feet and lower extremities was normal.  These medical records are highly probative both as to the Veteran's subjective reports and the objective findings, as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker, 10 Vet. App. at 73; see also Curry, 7 Vet. App. at 68.  Additionally, despite being diagnosed with plantar fasciitis in August 2000, when he returned for follow-up treatment several days later, the Veteran described "100% improvement of pain" and reported no discomfort associated with his feet, weighing against his reports of continuity of symptomatology since service.  The physician reported that, on examination, the Veteran had complete resolution of the symptoms at the arch of both feet upon palpation at the medical arch as well as the lateral column of the foot, bilaterally.  The assessment was resolving bilateral plantar fasciitis.  Although the Veteran described bilateral foot pain during treatment the following month, the assessment did not include plantar fasciitis, but, instead, was bilateral subtalar joint capsulitis and pronation syndrome.  

Additionally, the Veteran's statements regarding continuity of symptomatology of ankle symptoms are inconsistent with his statement made during the September 2008 VA foot examination that he first had medial and lateral ankle pain when working in corrections after separation from service in 2000.  In light of this inconsistency, the report of continuity of symptomatology regarding ankle symptoms is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

In light of the above, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) for the bilateral foot ankle disabilities is not warranted and service connection must be established by evidence of a nexus.

The assessment during VA treatment in February 2008 included chronic ankle and feet pain due to flat feet and old injuries to the ankles in service, as the Veteran claimed he injured his ankles in service.  However, review of this record reflects that the healthcare provider was merely transcribing history provided by the Veteran.  As such, the assessment of chronic ankle and feet pain due to in-service ankle injuries does not constitute competent evidence of the required nexus.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  Even if the Board were to find that the clinician was providing her own opinion regarding the etiology of the Veteran's ankle and foot pain, there is no explanation for this opinion, thus, it is not probative.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl, 21 Vet. App. at 125 (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"). 

In an April 2008 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran reported that he had been diagnosed with heel pain due to constant damage to his feet in the Navy.  During the October 2009 hearing, the Veteran's wife testified that Dr. M. saw the Veteran in August 2000 and told him that his ankle condition was from continuous usage of constantly pounding on the ankles for the last two to three years.  However, such statements are not included in the Veteran's treatment records and unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette, 8 Vet. App. at 77.

In May 2011, the Veteran submitted an internet article regarding plantar fasciitis which stated that working in occupations which keep you on your feet might increase the risk of developing plantar fasciitis.  He noted in the margin that his work on U.S. Naval ships was on hard surfaces.  Another article reported that repetitive stress on the ligament, such as jobs or activities that require prolonged walking, running, or standing on hard or irregular surfaces can result in plantar fasciitis.  These articles, however, are insufficient to establish a nexus between the Veteran's current plantar fasciitis and service, because they refer to plantar fasciitis generally, rather than the Veteran's specific condition.  These articles, therefore, are simply too speculative to grant service connection.  See Bostain, 11 Vet. App. at 127-28.   

The Veteran has been afforded VA examinations to evaluate his claimed foot and ankle disabilities.  The December 2011 VA examiner, who diagnosed mild DJD of the bilateral ankles, foot pain, and left calcaneal spur provided an opinion regarding whether the bilateral ankle/foot condition was incurred, aggravated, or had its onset one year after discharge from service.  She indicated by marked box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, she noted that the January 2000 separation examination showed that the Veteran denied foot and joint pains.  The examiner noted elsewhere in her reports that the Veteran was morbidly obese, which could be a contributing factor in his ankle joint and foot pain.  

Because the December 2011 VA examiner suggested that the Veteran's pes planus was congenital, but did not clearly address whether this condition was a disease or defect, the claim was remanded for an additional medical opinion in June 2013.  

In October 2013, the VA examiner opined that the Veteran's claimed pes planus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran was found to have normal arches on his February1996 enlistment examination and had plantar fasciitis during treatment in June 1997, with no mention of pes planus or flat feet.  His feet were again described as normal on separation examination in 2000.  The examiner stated that, as the Veteran was over 21 at enlistment to service, and had normal arches at that time, any pes planus present at that time or a later date would not be congenital.  He added that a private podiatrist's diagnosis of pes planus in late 2000 was not supported by X-ray studies; rather, X-rays did not show a diagnosis of pes planus until 2009.  The examiner opined that it was more likely than not that the Veteran had acquired, not congenital, and stable pes planus related to his morbid obesity and unlikely related to his military service.  

The Veteran was also afforded a VA ankle examination in October 2013.  X-ray of the left ankle revealed a rounded lucent lesion which could represent a degenerative cyst.  Right ankle X-rays were normal.  The examiner indicated that there was no evidence of DJD of the ankles on the current X-rays and opined that it was more likely than not that the Veteran's ankle pain and stiffness were related to the strain put upon the joint and connective tissues by his morbid obesity.  

The December 2011 and October 2013 VA examination reports are highly probative regarding the question of whether the Veteran's bilateral foot and ankle disabilities are related to service, as they were based on review of the claims file, and examination of the Veteran and include explanations for the examiners' conclusions.  See Hayes v, 5 Vet. App. at 69-70.  

The Board has considered that a July 2009 right foot X-ray revealed a right calcaneal spur.  The December 2011 VA examiner's diagnosis included a left calcaneal spur; however, the same examiner noted that imaging studies of the feet had revealed a calcaneal spur on the right foot.  The presence of a calcaneal spur on the right, but not the left foot, is confirmed by X-rays obtained in conjunction with the October 2013 VA examinations.  Thus, the references to a left (as opposed to right) calcaneal spur are clearly typographical errors.  

Additionally, a January 2013 VA treatment reflects that the Veteran complained of pain to the plantar aspect of the ball of the right foot.  The assessment was right foot Morton neuritis.  Neither VA examiner provided an etiological opinion regarding this disorder.  The December 2011 VA examiner was asked to indicate by marked box all applicable foot disorders; however, she did not mark that the Veteran had Morton's neuroma, thus demonstrating the absence of that disorder at the time of that examination.  The January 2013 VA treatment record is the first and only reference to Morton neuritis.  Therefore, the December 2011 VA examiner's failure to provide an etiological opinion regarding Morton neuritis does not render her examination report inadequate.  Significantly, the evidence does not indicate that this foot disorder, first diagnosed over a decade after separation from service, is related to service.  Accordingly, remand for a new etiological opinion addressing this diagnosis is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In his December 2013 IHP, the Veteran's representative argued that the examiner failed to provide an etiological opinion regarding plantar fasciitis, and cited Clemons v. Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  He also disputed the examiner's conclusion that the diagnosis by a podiatrist in August 2000 was not supported by X-ray evidence, arguing that a podiatrist is a specialist in foot and ankle problems and was, therefore, entitled to respect for his findings even if not otherwise supported by X-ray.  He further argued that pes planus is a condition which the Court has specifically indicated is capable of lay observation, citing Falzone v. Brown, 8 Vet. App. 398 (1995), and indicated that the VA examiner's opinion was, therefore, inadequate.   

Regarding the Veteran's plantar fasciitis, although the December 2011 VA examiner did not specifically diagnose plantar fasciitis, she did diagnose foot pain and provided a negative nexus opinion regarding the Veteran's "bilateral foot condition."  It is significant that this examiner's report and opinion were based on review of the claims file, which includes diagnoses of plantar fasciitis.  Indeed, the examiner specifically noted in describing the history of the Veteran's foot condition that he was seen in the clinic in service in 1997 for bilateral foot and ankle pain and was seen by a private podiatrist in 2000.  Both the 1997 service treatment record and the private treatment records dated in 2000 include diagnose of plantar fasciitis, meaning that such diagnoses were considered by the December 2011 examiner in providing her opinion.  As discussed above, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo 26 Vet. App. at 105.  The December 2011 VA examination report sufficiently informs the Board of the examiner's judgment on the question of a nexus between the Veteran's bilateral foot condition and service and the essential rationale for that opinion and is, therefore, adequate.  Id.    

Even if the Board were to find that the December 2011 VA examiner's opinion did not address whether the Veteran's plantar fasciitis is related to service, remand for an additional medical opinion would not be warranted, as the evidence does not indicate that this claimed disability is related to service.  See McLendon, 20 Vet. App. at 81.  While the Veteran was diagnosed with plantar fasciitis during service in regard to his right foot complaints, there is simply no evidence indicating a nexus between the diagnoses of plantar fasciitis during the pendency of the current claim for service connection and that in-service diagnosis.  Rather, as discussed above, the Veteran's reports of a continuity of symptomatology have been found not to be credible in light of his contemporaneous denial of foot trouble and the normal examination of the feet at separation in January 2000.  

Regarding his assertion as to the October 2013 VA examiner's statement that the August 2000 diagnosis of pes planus was not supported by X-ray evidence, the Board notes that the VA examiner was simply reporting the evidence as included in the August 2000 treatment record, which notes that radiographic examination of the feet was unremarkable.  The October 2013 VA examiner did consider the August 2000 clinical diagnosis of pes planus in rendering his opinion, and it is clear from a reading of the negative nexus opinion in its entirety that the examiner's conclusion was based on his determination that the Veteran's pes planus is related to his morbid obesity.  Because this examination report sufficiently informs the Board of the examiner's judgment on the question of a nexus between the Veteran's pes planus and service and the essential rationale for that opinion and it is, also, adequate.  Monzingo 26 Vet. App. at 105. 

The Veteran has submitted numerous documents and articles regarding reported complications of the anthrax vaccine in support of his case; however, he has not asserted that his bilateral foot and ankle disabilities are related to such vaccinations.  While these articles do include reports that public health experts believe that the anthrax vaccine causes a range of problems, including arthritis and chronic muscle and joint pain, these articles, as well as the service treatment records documenting that the Veteran received anthrax vaccines during service, were of record and considered by the VA examiners in rendering their opinions.  As previously discussed, there is no requirement that a VA examiner discuss every piece of favorable evidence, and the VA examiner's opinions clearly reflect that the examiner determined, based on review of the evidence of record, that the Veteran's bilateral feet and ankle disabilities are not related to service.  See Monzingo 26 Vet. App. at 105. 

For all the reasons discussed above, the December 2011 and October 2013 VA examination reports, read together, are adequate to evaluate these claims for service connection.  See Barr, 21 Vet. App. at 311.  

Thus, the competent, probative opinions on the question of whether the Veteran's current bilateral foot and ankle disabilities are related to service weigh against the claims for service connection. The Veteran has not presented or identified any existing, contrary medical opinion, specific to his case, that, in fact, supports the claims for service connection.

Additionally, while the Veteran has been diagnosed with DJD of the feet and ankles, there is no evidence that either of these conditions manifested themselves to a compensable degree within one year of his separation from service.  During the October 2009 hearing, the Veteran's wife testified that the Veteran had been diagnosed with arthritis in the ankles in August 2000 and reported that X-rays had been taken at that time.  However, while the Veteran complained of bilateral foot and ankle pain during private treatment in August 2000, the physician noted that radiographic examination was unremarkable and no diagnosis of arthritis was made; instead, the diagnoses were bilateral subtalar joint tenosynovitis, bilateral pronation syndrome, and bilateral mild plantar fasciitis.  The first X-ray evidence of degenerative changes in the left ankle and foot is dated in February 2008.  The December 2011 VA examiner indicated that imaging studies revealed findings of degenerative or traumatic arthritis in both ankles and both feet.  
Thus, service connection is not warranted for DJD of the feet or ankles on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claims for service connection for bilateral foot and ankle disabilities, the claims are denied.  

Thoracolumbar Spine Arthritis

The Veteran has asserted that he has arthritis of multiple joints related to service; however, as discussed above, service connection for DJD of the feet and ankles is not warranted.  The Veteran has arthritis of the thoracolumbar spine, as reflected in an October 2013 VA examination report, but the record does not reflect arthritis in any other joint.  In this regard, while the Veteran's wife reported in a May 2011 letter that he complained of joint pain during his last two years of service and had recently started to have more pain in his knees, the Veteran reported during his October 2009 hearing that the joints affected by arthritis were his ankles and he denied feeling any pain in his knees.  He reiterated during the April 2011 hearing that the joints affected by arthritis were his ankles.  He indicated that his knees were "getting old" but were not causing him as many problems as his ankles.  On VA examination in October 2013, the Veteran reported bilateral ankle pain and lumbar pain, but denied neck, shoulder, upper extremity, hip, and knee pain.  As the record does not indicate that the Veteran has arthritis affecting any areas other than the feet, ankles, and thoracolumbar spine, and in light of the denial of service connection for bilateral foot and ankle disabilities, the Board will consider whether the Veteran's current arthritis in the thoracolumbar spine is related to service.  

Service treatment records are negative for complaints regarding or treatment for a thoracolumbar spine disability, to include arthritis.  In his January 2000 Report of Medical History at separation, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis.  On examination, clinical evaluation of the spine was normal.  However, service connection may be granted for disability diagnosed after service upon a showing of a medical nexus between that disability and injury or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

As arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), service connection based on chronicity or continuity of symptomatology is for consideration.  The Veteran has not, however, described a thoracolumbar spine disability either during or continuing since service, and the record does not otherwise suggest such.  Rather, during the October 2013 VA examination, the examiner noted that there was no history of lumbar pain prior to his examination and, according to the Veteran, the pain had been present for less than four months and started after he was doing fence work at his parents' farm.  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Service connection, then, must be established by evidence of a nexus.  The October 2013 VA examiner reported that the Veteran reported pain in three regions (the lumbar spine, ankles and feet) and, therefore, might have, by definition, arthritis of multiple joints, but there was no indication of infectious, inflammatory, crystalline or degenerative arthritis other than in the thoracolumbar spine.  The examiner opined that the Veteran's multiple joint arthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was no indication of infectious, inflammatory, crystalline or degenerative arthritis other than in the thoracolumbar spine, which had first been diagnosed during that examination.  The examiner added that there was no history of lumbar pain prior to his examination and, according to the Veteran, the pain had been present for less than four months and started after he was doing fence work at his parents' farm.  A VA thoracolumbar spine examination performed that day revealed diagnoses of lumbar somatic dysfunction and osteoarthritis and documents the Veteran's report of lumbar pain for three to four months.  He recalled no discrete fall, injury, or trauma, but reported that his pain started after helping with fence work on his parents' farm.  

The October 2013 opinion, that it is less likely than not that the Veteran's arthritis of the thoracolumbar spine is related to service, is highly probative regarding the nexus question.  See Hayes v, 5 Vet. App. at 69-70.  The examiner formed his opinion after interview with and examination of the Veteran as well as review of the claims file.  His opinion was also supported by a clearly-stated rationale.    

The Veteran has submitted numerous documents and articles regarding reported complications of the anthrax vaccine in support of his case; however, he has not asserted that he has thoracolumbar spine arthritis related to such vaccinations.  While these articles do include reports that public health experts believe that the anthrax vaccine causes a range of problems, including arthritis and chronic muscle and joint pain, these articles, as well as the service treatment records documenting that the Veteran received anthrax vaccines during service, were of record and considered by the VA examiner in rendering his opinion.  As there is no requirement that a VA examiner discuss every piece of favorable evidence, and the VA examiner's opinion clearly reflects that the examiner determined, based on review of the evidence of record, that the Veteran's thoracolumbar spine disability is not related to service, his examination report is adequate.  See Monzingo 26 Vet. App. at 105. 

Thus, the only competent, probative opinion on the question of whether the Veteran's current arthritis of the thoracolumbar spine is related to service weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion, specific to his case that, in fact, supports the claim for service connection.

Additionally, there is no evidence that arthritis of the thoracolumbar spine manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Rather, the record reflects that the Veteran was initially diagnosed with this condition in October 2013, at which time he gave a history of pain for four months.  Thus, service connection is not warranted for arthritis of the thoracolumbar spine on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claim for service connection for thoracolumbar spine arthritis, the claim is denied.  

Hypertension and a Bilateral Leg Disability

The Veteran asserts that he has hypertension and a bilateral leg disability, specifically, venous insufficiency/varicose veins, related to service.  He has also argued that his hypertension is related to in-service anthrax vaccinations.  

According to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 Diagnostic Code 7101.

The Veteran reported during a December 2011 VA examination that he had a varicose vein on his left calf when he entered service, but as time progressed he had noted more varicose veins on his bilateral lower extremities.  In his February 1996 Report of Medical History at enlistment, the Veteran denied any significant medical history.  On enlistment examination, clinical evaluation of the lower extremities and vascular system was normal.  During an October 2013 VA examination, the Veteran reported that he had distal leg problems since 1997 and described a sudden onset of severe right calf pain while on a 21 hour drive in service and, when he arrived at his destination, his mother reportedly informed him he had "a busted vein."  In light of the above, the evidence does not clearly and unmistakably establish that varicose veins pre-existed service.  See Wagner, 370 F3d. at 1345.  As there is not clear and unmistakable evidence establishing that the Veteran had a pre-existing leg disability, to include varicose veins, at entry into service, he is presumed sound at entrance.  Consequently, the claim becomes one for direct service connection.  

The Veteran has current diagnoses of hypertension and venous insufficiency/varicose veins, as reflected in December 2011 and October 2013 VA examination reports.  Thus, the first element of each service connection claim is satisfied.  

Service treatment records are negative for complaints regarding or treatment for hypertension or venous insufficiency/varicose veins.  These records do reflect that the Veteran received treatment for mild cellulitis of the right calf in March 1996 and the Veteran has, as he is competent to do, described a "busted vein" during service.  Thus, the second element of the claim for service connection for a bilateral leg disability is satisfied.  Although the Veteran has reported that he was advised that he had high blood pressure during his January 2000 separation examination, all in-service blood pressure readings were normotensive.  In his January 2000 Report of Medical History at separation, the Veteran denied having or ever having had high or low blood pressure.  On examination, clinical evaluation of the heart and vascular system was normal and blood pressure was 150/84.  Despite the absence of an in-service diagnosis, service connection may be granted for disability diagnosed after service upon a showing of a medical nexus between that disability and injury or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

As hypertension is a chronic disease listed in 38 C.F.R. § 3.309(a), service connection based on chronicity or continuity of symptomatology is for consideration.  In an April 2008 VA Form 21-4142, the Veteran reported that his blood pressure had been high since separation from service; however, as indicated above, blood pressure was 150/84 on separation examination.  Blood pressure was 120/80 during private treatment in January 2001, 140/70 during private treatment in September 2003, and 130/80 during private treatment in July 2006.  The first hypertensive blood pressure reading after separation from service is a reading of 146/94 during private treatment in October 2006.  The next blood pressure reading is 148/86 in February 2007, followed by blood pressure of 154/69 during VA treatment in February 2008, at which time the Veteran was prescribed hydrochlorothiazide for high blood pressure and swelling of his legs.  The Veteran indicated during the October 2009 hearing that he was first diagnosed with high blood pressure in 2002 when he found out he had diabetes.  He indicated during the April 2011 hearing that hypertension was diagnosed around 2002 or 2003.  Accordingly, continuity of symptomatology of hypertension has not been demonstrated, and service connection for hypertension based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Following examination in December 2011, the examiner indicated by marked box that the claimed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he stated that review of medical literature did not show any correlation between the anthrax vaccination and hypertension.  The examiner also provided an opinion as to whether the Veteran's hypertension and varicose veins were incurred, aggravated, or had their onset within one year after discharge.  He indicated by marked box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he stated that the Veteran reported being diagnosed with hypertension more than one year after discharge from service and his separation examination dated in January 2000 documented a blood pressure reading of 150/84, which did not establish a diagnosis of hypertension.  The examiner opined that the Veteran's hypertension was more likely than not related to his morbid obesity.  The examiner noted that the Veteran gained 15 pounds from the time he entered service to his discharge.  

Because the December 2011 VA examiner did not provide a rationale regarding the claimed varicose veins, this claim was remanded in June 2013 to obtain an etiological opinion.  

Following examination in October 2013, the VA examiner commented that, except at the Veteran's separation examination, at which time his blood pressure was 150/84, all other recorded blood pressure readings in the service treatment records were normal.  He stated that the reading at separation was insufficient to make a diagnosis of hypertension and, therefore, he did not have hypertension during service.  The examiner also opined that the bilateral varicose vein condition was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness.  He explained that the Veteran's leg examinations at enlistment and separation were normal, and it was unlikely that one episode of cellulitis in 1996, at which time no varicose veins were described, would cause bilateral varicose veins.  Rather, varicose veins were not described until 2003 when the Veteran weighed 296 pounds with a BMI of 52.4.  The examiner reported that, according to UpToDateOnline.com, the risk factors for varicose veins included advancing age, family history of venous disease, ligamentous laxity, prolonged standing, increased BMI, smoking, sedentary lifestyle, lower extremity trauma, prior venous thrombosis, the presence of an arteriovenous shunt, and some hereditary conditions.  The examiner opined that, as there was no known family history of varicosities, and no X-ray confirmed diagnosis of pes planus, lower extremity trauma or DVT, or prior vascular surgery, it was likely that the nonsmoking Veteran's varicose veins were related to his morbid, chronic obesity and his sedentary lifestyle.  

The opinion of the December 2011 examiner, that is less likely than not that the Veteran's hypertension is related to service, to include in-service anthrax vaccinations, and the opinion of the October 2013 VA examiner, that it is less likely than not that the Veteran's bilateral varicose vein condition is related to service, are highly probative regarding the nexus question.  See Hayes v, 5 Vet. App. at 69-70.  Each examiner formed their opinion after interview with and examination of the Veteran as well as review of the claims file.  The opinions were also supported by a clearly-stated rationale.  The December 2011 opinion is further supported by the October 2013 VA examiner's opinion that the Veteran did not have hypertension during service.  

The Board has considered that the negative opinion regarding the relationship between the Veteran's hypertension and anthrax vaccinations was based on a review of medical literature which did not show any correlation between the anthrax vaccination and hypertension.  The Veteran has submitted documents and articles in support of his claims for service connection, many of which address reported complications of the anthrax vaccine.  However, these documents and articles would have been considered by the examiner in her review of the claims file.  Although these documents include some individuals' comments reporting high blood pressure after receiving anthrax shots, they do not include any evidence suggesting that the anthrax vaccine causes hypertension.  Therefore, the examiner's rationale is adequate.  

In his December 2013 IHP, the Veteran's representative argued that the VA examiner failed to address the claim for hypertension in light of currently accepted medical principles; specifically, blood pressure readings lower than those required for a diagnosis of hypertension are regarded by the medical profession as labile hypertension or prehypertension.  He cited DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007) at 909 (defining labile hypertension as "a condition in which the arterial blood pressure is sometimes within the normotensive range and sometimes within the hypertensive range"), and 1532 ("moderately increased blood pressure, defined as systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89").  He also referred to the National Heart Lung and Blood Institute, National Institutes of Health, U.S. Department of Health & Human Services website, reporting that blood pressure between 120/80 mmHg and 139/89 mmHg is prehypertension, meaning that the individual does not have high blood pressure now but is likely to develop it in the future.  He argued that the prehypertensive blood pressure reading at separation indicated that hypertension was first manifested during service.  Both the December 2011 and October 2013 VA examiners specifically considered and addressed the Veteran's blood pressure reading on separation examination, but determined that this did not demonstrate hypertension.  Therefore, as this blood pressure reading was specifically considered and addressed by both medical professionals, the December 2013 argument that the VA examinations were inadequate for failure to address prehypertension at separation from service is without merit.  

Regarding the claimed varicose veins, the Veteran's representative disputed the October 2013 VA examiner's findings in his December 2013 IHP, indicating that the Veteran did have risk factors during active duty other than the obesity, including prolonged standing and pes planus (ligamentous laxity).  However, the October 2013 VA examiner reviewed the claims file, which included an article submitted by the Veteran in support of his case in which he underlined that plantar fasciitis could be caused by prolonged walking, standing, or running.  While the examiner reported that there was no X-ray confirmed diagnosis of pes planus, this was apparently a reference to such a diagnosis during service or during private treatment in August 2000, as the same examiner noted pes planus on X-ray performed in conjunction with flatfoot examination the same day and reported that X-rays showed pes planus in 2009.  The Board reiterates that there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo, 26 Vet. App. at 105.  Because the October 2013 VA examination report sufficiently informs the Board of the examiner's judgment on the question regarding the relationship between the Veteran's current varicose veins and service, and the essential rationale for that opinion, it is adequate.  Id.  

Although the Veteran has provided numerous documents and articles regarding reported complications of the anthrax vaccine in support of his case; he has not asserted that his claimed bilateral leg disability, specifically varicose veins, is related to such vaccinations, nor do the submitted documents and articles indicate that varicose veins are caused by the anthrax vaccine.  Accordingly, for the reasons discussed above, the VA examination reports are adequate to evaluate the Veteran's claimed hypertension and bilateral leg disability.  See Barr, 21 Vet. App. at 311.  

Thus, the only competent, probative opinions on the question of whether the Veteran's current hypertension and/or bilateral leg disability, specifically, varicose veins, are related to service weigh against the claims for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claims for service connection.

The Board has considered that the Veteran has submitted an article indicating that having diabetes increases one's risk of developing high blood pressure.  The June 2013 remand instructed that the VA examiner provide an opinion addressing whether the Veteran's hypertension is proximately due to or aggravated by his diabetes mellitus.  The October 2013 VA examiner did not address this question; however, the claim for service connection for diabetes mellitus has been denied.  Therefore, the claim for service connection for hypertension as secondary to diabetes mellitus must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  Thus, the October 2013 VA examination is adequate and remand for a new VA examination or additional medical opinion is not warranted.  

Additionally, there is no evidence that hypertension manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Rather, as indicated above, blood pressure was 150/84 on separation examination and the first hypertensive blood pressure reading after separation from service is a reading of 146/94 during private treatment in October 2006.   Thus, service connection is not warranted for hypertension on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claims for service connection for hypertension and a bilateral leg disability, specifically, varicose veins, the claims are denied.  




Peripheral Neuropathy and Erectile Dysfunction

The Veteran claims that he has peripheral neuropathy and erectile dysfunction which are related to his diabetes mellitus.  

Service connection for diabetes mellitus has not been established, therefore, the claims for service connection for peripheral neuropathy and erectile dysfunction as secondary to diabetes mellitus must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.

Turning to the claims for direct service connection, the Veteran has current diagnoses of peripheral neuropathy and erectile dysfunction, as reflected in December 2011 and October 2013 VA examination reports, thus satisfying the first element of the service connection claims.  

Service treatment records are negative for complaints regarding or treatment for peripheral neuropathy or erectile dysfunction.  In his January 2000 Report of Medical History at separation, the Veteran denied having or ever having had neuritis or paralysis.  On examination, clinical evaluation of the lower extremities and genitourinary system was normal.  

The Veteran has not specifically reported a continuity of symptomatology of peripheral neuropathy or erectile dysfunction since service.  In any event, service connection for these disorders based on chronicity or continuity of symptomatology is not for consideration, as they are not chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1338.  Service connection on a direct basis, then, must be established by evidence of a nexus.

The December 2011 VA examiner provided an opinion as to whether the Veteran's peripheral neuropathy or erectile dysfunction were incurred, aggravated, or had their onset within one year after discharge.  He indicated by marked box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he stated that the Veteran reported being diagnosed with peripheral neuropathy more than one year after discharge from service.  She did not provide a rationale regarding her opinion as to the Veteran's erectile dysfunction.  The December 2011 VA examiner also stated that the Veteran's erectile dysfunction was "multifactorial" without any further explanation.  These issues were remanded in June 2013 to obtain new medical opinions.  

The October 2013 VA examiner reported that the Veteran had diabetic peripheral neuropathy as a complication of diabetes mellitus and had erectile dysfunction which was at least as likely as not due to diabetes mellitus.  He indicated that the Veteran had a diagnosis of neuropathy, with symptoms affecting both lower extremities and opined that the peripheral neuropathy was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  However, in explaining this opinion, the examiner and remarked that it was likely that the lower extremity peripheral neuropathy was secondary to diabetes; however, the Veteran is not service-connected for diabetes, nor was there evidence to support service connection for diabetes.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's erectile dysfunction was proximately due to or the result of his service-connected diabetes mellitus.  However, in providing a rationale for this opinion, he stated that the Veteran was not, and should not, be service-connected for diabetes mellitus and his erectile dysfunction was multifactorial, due to morbid obesity, diabetes, hypertension, hyperlipidemia, anti-hypertensive medications, and possibly neuropathy, but none of these conditions were service-connected, nor was there evidence for them to be service-connected.  The same examiner indicated during a VA spine examination performed on the same date that the Veteran had erectile dysfunction related to his thoracolumbar spine condition.  

The December 2011 and October 2013 opinions are highly probative regarding the etiology of the Veteran's peripheral neuropathy while the October 2013 opinions are highly probative regarding the etiology of his erectile dysfunction.  See Hayes v, 5 Vet. App. at 69-70.  Each examiner formed their opinion after interview with and examination of the Veteran as well as review of the claims file.  The opinions were also supported by a rationale, specifically, the Veteran's peripheral neuropathy was diagnosed more than a year after discharge from service and is related to his nonservice-connected diabetes mellitus while his erectile dysfunction is related to multiple conditions, none of which are service-connected.  

The Veteran asserted in his February 2008 claim for service connection that his erectile dysfunction is a side effect of the anthrax vaccines.  In his January 2009 NOD, he argued that his diabetes and peripheral neuropathy developed due to his in-service anthrax vaccinations.  The Veteran has submitted numerous documents and articles regarding reported complications of the anthrax vaccine in support of his case.  While these articles do include reports that public health experts believe that the anthrax vaccine causes a range of problems, including neurological disorders, they do not specifically report that these neurological disorders include peripheral neuropathy.  Regardless, these articles, as well as the service treatment records documenting that the Veteran received anthrax vaccines during service, were of record and considered by the VA examiners in rendering their opinions and there is no requirement that a VA examiner discuss every piece of favorable evidence.  The VA examiners' opinions clearly reflect that the examiners determined, based on review of the evidence of record, that the Veteran's peripheral neuropathy is not related to service.  The examination reports are, therefore, adequate.  See Monzingo 26 Vet. App. at 105. 

These articles do not indicate that erectile dysfunction is a side effect of the anthrax vaccine.  Therefore, while the VA examiners did not specifically address whether the Veteran has erectile dysfunction related to in-service anthrax vaccines, the evidence does not suggest such a relationship, and remand for an additional medical opinion is not warranted.  See McLendon, 20 Vet. App. at 81.  Rather, the October 2013 VA examiner's opinion clearly attributes the Veteran's erectile dysfunction to multiple conditions, none of which are service connected.  

For the reasons discussed above, the preponderance of the evidence is against the claims for service connection for peripheral neuropathy and erectile dysfunction, and these claims are denied.    



All disorders

In addition to the medical evidence, the Board has considered the Veteran's contention that he has current diabetes mellitus, a bilateral foot disability, a bilateral ankle disability, thoracolumbar spine arthritis, hypertension, a bilateral leg disability, peripheral neuropathy, and erectile dysfunction related to service or a service-connected disability.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his claimed disabilities is beyond his competence.  Moreover, the question of etiology of these conditions is complex in nature.   

Therefore, to the extent he has asserted that he has diabetes mellitus, a bilateral foot disability, a bilateral ankle disability, thoracolumbar spine arthritis, hypertension, a bilateral leg disability, peripheral neuropathy, and erectile dysfunction related to service or a service-connected disability, the Board finds such assertions to be of little probative value, especially in relation to the December 2011 and October 2013 VA examiner's opinions, as the Veteran is not competent to opine on these complex medical questions.  His contentions regarding etiology of his claimed disabilities are outweighed by the medical evidence of record, specifically the opinions of the December 2011 and October 2013 VA examiners, as discussed above.

The Board has resolved reasonable doubt in favor of the Veteran in granting service connection for a disorder manifested by memory loss.  However, for all the foregoing reasons, the claims for service connection for diabetes mellitus, a bilateral foot disability, a bilateral ankle disability, thoracolumbar spine arthritis, hypertension, a bilateral leg disability, peripheral neuropathy, and erectile dysfunction are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for a disorder manifested by memory loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for diabetes mellitus is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral ankle disability is denied.  

Service connection for thoracolumbar spine arthritis, claimed as arthritis of multiple joints, is denied.  

Service connection for hypertension, claimed as high blood pressure, to include as secondary to service-connected disability, is denied.    

Service connection for a bilateral leg disability is denied.  

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disability, is denied.  

Service connection for erectile dysfunction, to include as secondary to service-connected disability, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


